DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed November 15, 2021. Claims 43-67 are currently pending, of which claims 43, 44, 46, 47, 49-51, 53, 54, 56, and 57 are currently amended. Claims 1-42 were previously cancelled and claims 63-67 are newly presented.
Response to Arguments
Rejections Under 35 USC 112
Applicant has amended the claims at issue and the previous rejections are therefore withdrawn. However, in light of the claim amendments, new rejections are made, as detailed below

Prior Art Rejections
Applicant’s arguments regarding the previously cited references have been fully considered and are either not persuasive or moot.
Specifically, Applicant argues that Cawley does not require that the “mobile device display part of the first content and a notification massage (sic) at the same time the whole first content is displayed at the second electronic device.” Furthermore, Applicant argues that the precluding of the notification message is not taught by Cawley either. See Remarks 13. Examiner respectfully disagrees with this interpretation of the claim language. The first content does not have to be the only thing displayed. The claims only require that first content is displayed synchronously between the first and 
Specifically, Cawley allows for mirroring of displays between two devices. This could be the content that is being entered/typed by the user. For example, “orci id ultricies gravidal”, under the broadest reasonable interpretation as discussed above, is displayed on both devices. See Cawley Fig. 3 and para. [0061]. Moreover, Cawley discloses the well-known art of duplicating/mirror a display. See Id. at paras. [0006] and [0032]. Most significantly, Cawley explicitly allows for the display device to return back to the original mode when the call is complete. Therefore, it would be obvious to one of ordinary skill that the content can be displayed prior to the notification (or the incoming message/call), because content was already being displayed. See Id. at Fig. 3 and paras. [0032], [0061], and [0067].
See Rabii Fig. 2 and paras. [0044-45].
Finally, Examiner encourages Applicant to further flesh out what this content is, how much of “whole” can be defined by the claims, and whether it is the only thing displayed. For example, sharing one word from the same piece of larger content is arguably still synchronously displaying first content, that first content being that one word. Examiner also encourages Applicant to thoroughly review the new Frei reference, as detailed in the rejection for claim 65 below when contemplating future amendments.
It is for at least these reasons, and the reasons cited below, that the claims remain rejected in this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-56 and 61-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 43 recites “the first interface precludes a notification message” and then later recites “receive…a notification message”. It is unclear whether this second notification message is meant to be the same notification message or a new and different notification message. For examination purposes, this will be treated as the same message. Claim 53 recites similar language and is rejected for at least the same reasons therein.
Claim 47 recites “a screen-locked state” and it is unclear if this is meant to be a new screen-locked state or the same screen-locked state as introduced in claim 46. For examination purposes, this will be treated as the same state.
Claim 48 recites “a screen-locked state” and it is unclear if this is meant to be a new screen-locked state or the same screen-locked state as introduced in claim 46. If this is meant to be a separate state based on its response to the second operation, then Applicant must provide unique qualifiers for each of the states. For examination purposes, this will be treated as the same state.
Claim 49 recites “a screen-locked state” and it is unclear if this is meant to be a new screen-locked state or the same screen-locked state as introduced in claim 46. For examination purposes, this will be treated as the same state.
Claim 54 
Claim 55 recites “a screen-locked state” and it is unclear if this is meant to be a new screen-locked state or the same screen-locked state as introduced in claim 53. If this is meant to be a separate state based on its response to the second operation, then Applicant must provide unique qualifiers for each of the states. For examination purposes, this will be treated as the same state.
Claim 56 recites “a screen-locked state” and it is unclear if this is meant to be a new screen-locked state or the same screen-locked state as introduced in claim 53. For examination purposes, this will be treated as the same state.
Claim 61 recites “a screen-locked state” and it is unclear if this is meant to be a new screen-locked state or the same screen-locked state as introduced in claim 59. For examination purposes, this will be treated as the same state.
Claim 62 recites “a screen-locked state” and it is unclear if this is meant to be a new screen-locked state or the same screen-locked state as introduced in claim 53. If this is meant to be a separate state based on its response to the second operation, then Applicant must provide unique qualifiers for each of the states. For examination purposes, this will be treated as the same state.
Claim 63 recites “the notification bar message” and this term lacks appropriate antecedent basis. For examination purposes, this will be interpreted as “the notification message” of claim 43.
Claims 44-46, 51-53, and 64-67 are rejected based on their dependency from an above-rejected claim.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 50, 57, 64, 66, and 67Cawley (U.S. Publication No. 2018/0285051) and further in view of Rabii (U.S. Publication No. 2013/0148720).
As per claim 43, Cawley teaches a system comprising:
a first electronic device and a second electronic device, wherein the first electronic device is coupled to the second electronic device for screen projection, and wherein the system is configured to: display, by the first electronic device, a first interface, wherein the first interface comprises a first content; send, by the first electronic device, data comprising the first content to the second electronic device when the first electronic device determines the first interface precludes a notification message (See Cawley Figs. 3 and 4 and paras. [0023-28], [0032], and [0062-64]: user can have separate devices, including a mobile display and a separate display. Content is displayed on both displays, with the same content existing on both, like the words ““orci id ultricies gravidal”; paras. [0032], [0061], and [0067]: because device allows a return to the previously display mode after a call is complete or interacted with, there is a determination that the mirroring existed prior to the notification/incoming call);
display, by the second electronic device, the first content synchronously (See Cawley paras. [0006] and [0032]: mirroring display, which is a form of synchronous display of content);
receive, by the first electronic device, a notification message (See Cawley para. [0032]: receive incoming call and the internal display can show items related to that call while not being visible on the display device).
However, while Cawley teaches display, by the first electronic device, a second interface, wherein the second interface comprises a notification bar comprising the notification message [and part of the first content] (See Cawley Fig. 4 and paras. [0062-and part of the first content.
Additionally, while Cawley allows for the notification message, Cawley does not explicitly teach and display, by the second electronic device the first content when the first electronic device displays the second interface.
Rabii teaches these limtations of the claim (See Rabii Fig. 2 and paras. [0044-45]: mirroring display where a text message notification partially overlaps the shared content on the source device, while not being shown on the destination device).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the mirrored display and dialog box of Cawley with the selective display of Rabii. One would have been motivated to combine these references because both references disclose mirroring content between displays, and Rabii enhances the user experience by allowing the user to still visualize the content on the first/source device while interacting with a notification message. This allows for a more seamless interaction that does not totally remove a presenting user out of the presentation, or startle them with a larger dialog box.

As per claim 50, the claim is directed to a method that implements the same features as the system of claim 43, and is therefore rejected for at least the same reasons therein.

As per claim 57, Cawley teaches a first electronic device, comprising: a processor; and a memory coupled to the processor and configured to store programming instructions that, when executed by the processor, cause the first electronic device to: establish a coupling to a second electronic device; display a first interface, wherein the first interface comprises a first content; receive a notification message; display a second interface, wherein the second interface comprises a notification bar comprising the notification message and part of the first content; and display the first interface when the second interface switches to the first interface (See Cawley Fig. 3 and paras. [0011], [0023-28], [0032], [0061], and [0067]: user can have separate devices, including a mobile display and a separate display. The user can receive a call and the interface is replaced with a display mode for receiving a call, including buttons to pick up or ignore the call. The incoming call is a notification message. When the call is complete, the mode changes again).
However, while Cawley teaches display a second interface, wherein the second interface comprises a notification bar comprising the notification message [and part of the first content]; (See Cawley Fig. 4 and paras. [0062-64] dialog box can be displayed to user on mobile device, which could contain the incoming call information), Cawley does not explicitly teach and part of the first content.
Rabii teaches these limtations of the claim (See Rabii Fig. 2 and paras. [0044-45]: mirroring display where a text message notification partially overlaps the shared content on the source device, while not being shown on the destination device).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Rabii for at least the same reasons as discussed above in claim 43.

As per claim 64, Cawley further teaches wherein the first electronic device is further configured to switch back to the first interface, and wherein the second electronic device is configured to display the first content synchronously (See Cawley paras. [0023-28] and [0032-33]: internal display is mirrored to separate display device. When a call is received, the internal display changes to a call interface while the second display device can “show a blank screen”. When the call is complete, the mode changes again. As discussed above in claim 43, this would be the synchronous display of content from Cawley).

As per claim 66, Cawley/Rabii further teaches wherein the second electronic device displays the first content comprising the first interface (See Cawley paras. [0006] and [0032]: mirroring display, which is a form of synchronous display of content; see also Rabii Fig. 2 and paras. [0044-45]: mirroring display between source device and destination device).

As per claim 67, while Cawley teaches the second electronic device displays the first content, Cawley does not explicitly teach wherein the second electronic device displays the first content comprising a fifth interface, wherein a resolution value of the fifth interface matches a resolution value of the second electronic device.
Rabii teaches these limitations of the claim (See Rabii para. [0069]: “display processing module 346 may process the image data to mirror native graphical output to modify resolution or contrast, resize, reshape, reorient, rearrange, or otherwise modify image data to be output by one or more displays external to source device”).
.

Claims 44-49, 51-56, and 58-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawley/Rabii, as applied above, and further in view of Lee (U.S. Publication No. 2010/0298033).
As per claim 44, Cawley/Rabii further teaches wherein the second electronic device is further configured to: receive [a screen locking] instruction from the first electronic device; and enter a [screen-locked state] based on the screen locking instruction (See Cawley para. [0032]: receiving the call on first/mobile device causes blank screen on second/display device).
However, Cawley/Rabii does not explicitly teach that the instruction is a screen locking one, nor does Cawley/Rabii explicitly teach a screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed

expectation of success, the blank screen of Cawley/Rabii with the lock screen of Lee. One would have been motivated to combine these references because both references disclose monitoring incoming calls across multiple displays, Lee enhances the user experience by allowing for a more restricted environment of the blank screen of Cawley/Rabii, further protecting user privacy.

As per claim 45, Cawley/Rabii further teaches wherein the first electronic device is further configured to: obtain a first [screen locking] operation from a user; and send the [screen locking] instruction to the second electronic device in response to the first [screen locking] operation causing the second electronic device to enter the [screen-locked state] in response to the [screen locking] instruction (See Cawley para. [0032]: receiving the call on first/mobile device causes blank screen on second/display device).
However, Cawley/Rabii does not explicitly teach the first operation and the instruction are screen locking ones, nor does Cawley/Rabii explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley/Rabii with the teachings of Lee for at least the same reasons as discussed above in claim 44.

As per claim 46, Cawley/Rabii further teaches wherein [the second electronic device] is further configured to: display an icon of a screen locking button; receive a first operation to the icon; and enter a screen-locked state in response to the first operation (See Cawley para. [0032]: user can press button that can “pick up” a call on the first/mobile device, and this causes “the display device to show a blank screen”).
However, while this occurs on the first electronic device of Cawley/Rabii, Cawley/Rabii does not explicitly teach it occurring on the second electronic device as currently claimed. Nevertheless, Cawley/Rabii does teach that the first/mobile device can have a blank image while the second/display device can display. Therefore, one of ordinary skill would recognize that the screen blank screens, and thus the buttons, can occur going not just from the first electronic device to the second electronic device, but also from the second electronic device to the first electronic device (See Cawley Figs. 5(a)-5(b) and para. [0065]).
Furthermore, while the button of Cawley triggers the blank screen, Cawley does not explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley/Rabii with the teachings of Lee for at least the same reasons as discussed above in claim 44.

As per claim 47, Cawley/Rabii further teaches wherein the [first electronic device] is further configured to enter a [screen-locked] state in response to the first operation (See Cawley para. [0032]: user can press button that can “pick up” a call on the first/mobile device, and this causes “the display device to show a blank screen”).
However, while the screen locked state is entered on the second device of Cawley/Rabii, Cawley does not explicitly teach it occurring on the first electronic device as currently claimed. Nevertheless, Cawley does teach that the first/mobile device can have a blank image while the second/display device can display. Therefore, one of ordinary skill would recognize that the screen blank screens, and thus the buttons, can occur going not just from the first electronic device to the second electronic device, but also from the second electronic device to the first electronic device (See Cawley Figs. 5(a)-5(b) and para. [0065]).
Furthermore, while the button of Cawley triggers the blank screen, Cawley does not explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley/Rabii with the teachings of Lee for at least the same reasons as discussed above in claim 44.

As per claim 48, Cawley/Rabii/Lee further teaches wherein the first electronic device is further configured to: receive a second operation to a power button; and enter a screen-unlocked state in response to the second operation (See Cawley Fig. 6 and para. [0066-67]: accepting connection via an “accept” button grants permission for the first/mobile device to connect to the second/display device. The display device is subsequently powered on and thus unlocked, as the user can interact with the display device).

As per claim 49, Cawley/Rabii/Lee further teaches wherein the second electronic device is further configured to enter the screen-unlocked state in response to the second operation (See Cawley Fig. 6 and para. [0066-67]: accepting connection via an “accept” button grants permission for the first/mobile device to connect to the second/display device. The display device is subsequently powered on and thus unlocked, as the user can interact with the display device).

As per claim 51, 52, 55, and 56, the claims are directed to a method that implements the same features as the system of claims 44, 45, 48, and 49, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 53, Cawley/Rabii further teaches displaying, by the first electronic device, an icon of a screen locking button; receiving, by the first electronic device, a first operation to the screen locking button; and entering, by the first electronic device, the [screen-locked] state in response to the first operation (See Cawley para. [0032]: user 
However, while the button of Cawley triggers the blank screen, Cawley does not explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley/Rabii with the teachings of Lee for at least the same reasons as discussed above in claim 44.

As per claim 54, Cawley/Rabii further teaches entering, by the second electronic device, the [screen-locked] state in response to the first operation (See Cawley para. [0032]: user can press button that can “pick up” a call on the first/mobile device, and this causes “the display device to show a blank screen”).
However, while the button of Cawley triggers the blank screen, Cawley does not explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).


As per claim 58, Cawley/Rabii further teaches wherein the programming instructions further cause the first electronic device to send a [screen locking] instruction to the second electronic device (See Cawley para. [0032]: receiving the call on first/mobile device causes blank screen on second/display device).
However, Cawley does not explicitly teach the instruction is a screen locking one. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley/Rabii with the teachings of Lee for at least the same reasons as discussed above in claim 44.

As per claim 59, Cawley/Rabii further teaches wherein the programming instructions further cause the first electronic device to enter a [screen-locked] state in response to a first operation (See Cawley para. [0032]: receiving the call on first/mobile device causes blank screen on second/display device).
However, Cawley does not explicitly teach the instruction a screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley/Rabii with the teachings of Lee for at least the same reasons as discussed above in claim 44.

As per claim 60, Cawley/Rabii further teaches wherein the programming instructions further cause the first electronic device to: obtain a first [screen locking] operation from a user; and send the [screen locking] instruction to the second electronic device in response to the first [screen locking] operation causing the second electronic device to enter a [screen-locked] state in response to the [screen locking] instruction.
However, Cawley does not explicitly teach the first operation and the instruction are screen locking ones, nor does Cawley explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley/Rabii with the teachings of Lee for at least the same reasons as discussed above in claim 44.

As per claim 61, Cawley/Rabii/Lee further teaches wherein the programming instructions further cause the first electronic device to send a second operation to the second electronic device to enable the second electronic device to enter a screen-unlocked state (See Cawley Fig. 6 and para. [0066-67]: accepting connection via an “accept” button grants permission for the first/mobile device to connect to the second/display device. The display device is subsequently powered on and thus unlocked, as the user can interact with the display device).

As per claim 62, Cawley/Rabii/Lee further teaches wherein the programming instructions further cause the first electronic device to: receive a second operation to a power button; and enter a screen-unlocked state in response to the second operation (See Cawley Fig. 6 and para. [0066-67]: accepting connection via an “accept” button grants permission for the first/mobile device to connect to the second/display device. The display device is subsequently powered on and thus unlocked, as the user can interact with the display device).

As per claim 63, while Cawley discloses incoming calls, Cawley does not explicitly teach wherein the notification bar message comprises a telephone number.
Lee teaches this limitation of the claim (See Lee Fig. 7A and para. [0079]: incoming call notification, including phone number).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley/Rabii with the teachings of Lee for at least the same reasons as discussed above in claim 44.

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawley/Rabii as applied above, and further in view of Frei et al. (U.S. Publication No. 2005/0091610; hereinafter “Frei”).
As per claim 65, while Cawley/Lee teaches the sharing of screen content between the two devices, Cawley/Lee does not explicitly teach wherein the first electronic device is further configured to receive an operation from a user, wherein in response to the operation, the first electronic device displays a fourth interface, wherein the fourth interface comprises an interface of a message application, and wherein the second electronic device is configured to display the first content when the first electronic device displays the fourth interface.
As a first note, the type of application (here, a message application) is nonfunctional descriptive material and carries little to no patentable weight. Any type of application that is launched on the first device while the first content is maintained on the second electronic device would meet the metes and bounds of the claim.
Nevertheless, Frei teaches these limitations of the claim (See Frei Figs. 6A, 6B, 8, and paras. [0064-68]: selectively displaying content to the auxiliary output device. This includes the user initiating a freeze projector event, “where the presentation controller 126 freezes the information sent to the auxiliary output device 104 and repeatedly sends the information that was displayed on the output device 122 at the time of the freeze event to the auxiliary output device 104.” Therefore, when a user receive a notification on a first device, the output will be frozen on the aux device and thus the content remains the same while the user on the first devices manages the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the screen mirroring of Cawley/Rabii with the selective displaying of Frei. One would have been motivated to combine these references because both references disclose mirroring content between devices, and Frei allows the user to be more engaged with the event without having to distract from the shared/auxiliary display. This also allows for audience members to not be distracted when viewing content (See Frei para. [0006]).







Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nicholas Klicos/
Primary Examiner, Art Unit 2145